OPINION
Respondent has appealed from the ruling of the clerk of this court disallowing his exception to appellant's item of costs entitled "Clerk's Transcript on Appeal, $29.80."
It is contended that the clerk of the trial court can certify only to the documents constituting the judgment roll, to entitle appellant to recover costs therefor, and that documents other than the judgment roll are contained in the "Clerk's Transcript on Appeal."
The fact is that the so-called "Clerk's Transcript on *Page 448 
Appeal" was settled by the trial judge as a bill of exceptions, apparently without objection by respondent, and so far as appears was not attacked as a bill of exceptions until it reached this court (and not then on the grounds now assigned), and in our former opinion we held that the objection to the bill of exceptions was without merit.
The documents contained in the "Clerk's Transcript on Appeal" were referred to in the respective briefs of counsel and treated as though properly before us. In this situation, we think the ruling of the clerk should be sustained, on authority of Sugarman Iron  Metal Co. v. Morse Bros. Machinery  Supply Co., 50 Nev. 191,202, 255 P. 1010, 257 P. 1.
It is so ordered.